ASK LLP

Joseph L. Steinfeld, Jr., Esq.

Kara E. Casteel, Esq.

Brigette McGrath, Esq.

2600 Eagan Woods Drive, Suite 400

St. Paul, MN 55121

Telephone: (651) 406-9665 Fax: (651) 406-9676

Attorneys for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re Chapter 11
Sears Holdings Corporation, ef al., Case No. 18-23538-RDD

Debtors.
(Jointly Administered)

 

Kmart Holding Corporation,

Plaintiff,
VS,
Fast Forward, LLC, Adv No. 20-08285-RDD
Defendant(s).

 

 

CERTIFICATION OF SERVICE

I, Jennifer A. Hepola, hereby certify that Iam not less than 18 years of age, and
further certify that on February 18, 2020, I caused to be served a true and correct copy of the:

1, COMPLAINT; and
2. SUMMONS.

on the interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
with postage thereon fully prepaid in the United States mail at St. Paul, Minnesota, addressed as
follows:

Defendant [via Certified Mail 7018 1830 0601 0789 6726}
Evan Hedaya, President

Fast Forward, LLC

10 West 33rd Street

Suite 705

New York, New York 10001

-I- CERTIFICATE OF SERVICE
FAWPAMMASLIC\SER VICE\AMASTERS\CERTIFICAITON OF SERVICE - NO ORDER. DOC / 22Novl9, $1.56
Lipy Regular Mail - I caused such envelope with first class postage thereon, fully prepaid to be
placed in the United States mail.

XI Certified Mail (return receipt requested) with first class postage thereon, to be mailed in the
United States mail.

I declare that | am an employee in the offices of a member of the State Bar of this Court at whose
direction the service was made.

I declare under penalty of perjury under the laws of the State of Minnesota that the foregoing is
true and correct.

Executed at St. Paul, Minnesota on February 18, 2020.
/s/ Jennifer Hepola

Jennifer Hepola, Declarant
No: 2219520 Stat: - Answ: /*

-2- CERTIFICATE OF SER VICE
FAWPAMM\SHCA\SERVICEMMAS TERSSCERTIFICATFON OF SERVICE - NO ORDER. DOC / 22Novl9, 11:36
